In a proceeding pursuant to Not-For-Profit Corporation Law § 511 for leave to sell certain real property, the appeal is from an order of the Supreme Court, Kings County (Rosenberg, J.), dated February 19, 2004, which granted the motion of Eliot Spitzer, Attorney General of the State of New York, to vacate a prior order of the same court dated July 31, 2002, granting the petition and authorizing the sale.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly vacated the order dated July 31, *6792002, in the interest of justice (see Woodson v Mendon Leasing Corp., 100 NY2d 62 [2003]). Indeed, in his motion, Eliot Spitzer, Attorney General of the State of New York, relied on certain facts that had not been before the court at the time it issued that order, which clearly established that the sale of the property would not promote the purposes of the subject corporation, or its beneficiaries’ interests (see Not-For-Profit Corporation Law § 511 [d]; Rose Ocko Found, v Lebovits, 259 AD2d 685 [1999]).
The appellant’s remaining contentions are without merit. S. Miller, J.P., Krausman, Spolzino and Lifson, JJ., concur.